DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in the Specification filed on 01/25/202, page 1, paragraph [0001], there is missing a new U.S Patent No. 10,957,191]
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,957,191 and US 10,424,196. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S Patent No. US 10,957,191 and US 10,424,196 fully encompass, and therefore anticipate the independent claims 1, 9 and 15 accordingly.  The claim limitations are similar to one and another.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jones et al discloses the traffic signal preemption system, and a related method for its use, using differential global positioning system (GPS) measurements for accurate monitoring of the position, speed and direction of an emergency or service vehicle approaching a controlled intersection.  A computer also located at the intersection uses corrected vehicle position, speed and direction measurements, in conjunction with previously recorded data defining approach routes to the intersection, to determine the optimum time to switch a traffic light controller to preemption mode to permit safe passage of the vehicle. GPS measurement corrections may be applied in a vehicle computer or in the computer located at the intersection. Other modes of operation of the system include a self-survey mode, whereby the reference GPS receiver determines its own true position by averaging position measurements over a period of a day or two, and a learn mode, whereby the intersection computer "learns" unusual approach routes 
Joshi et al discloses the method of modeling an intersection structure of a roadway. The method includes receiving a first data set including road lane information, and receiving a second data set including vehicle trajectory information for an intersection structure of a roadway. The method includes determining lane node locations from at least one of the first and second data sets. A set of potential links between the lane node locations may be compiled. The method may further include assessing, for each link, a probability that the link is a valid link, and assigning each link with a probability value. The links may be filtered based on a predetermined threshold probability value and a set of valid links is generated. A model of the intersection structure is created based on the set of valid links.	[US 10,013,508]
Raamot discloses the new mechanisms for signalized intersection control. Embodiments expand inputs beyond traditional traffic control methods to include awareness of agency policies for signalized control, industry standardized calculations for traffic control parameters, geometric awareness of the roadway and/or intersection, and/or input of vehicle trajectory data relative to this intersection geometry. In certain embodiments, these new inputs facilitate a real-time, future-state trajectory modeling of the phase timing and sequencing options for signalized intersection control. Phase selection and timing can be improved or otherwise optimized based upon modeling the signal's future state impact on arriving vehicle trajectories. This improvement or optimization can be performed to reduce or minimize the cost basis of a user definable objective function.		[US 2016/0027299]
Goldberg discloses the apparatus comprising a processor and memory including computer program code, the memory and computer program code configured to, with the processor, enable the apparatus at least to: identify, for use in route navigation, a complete set of lane traversals for a road intersection from two or more different complete sets of lane traversals for the road intersection based on respective safety-traffic flow scores assigned according to one or more predefined safety-traffic flow criteria, wherein each lane traversal defines a path of travel from an inbound lane of the road intersection to an outbound lane of the road intersection, and wherein each different complete set of lane traversals comprises a different combination of lane traversals for the road intersection.	[US 2016/0040993]
White et al discloses the mobile computing device is described that provides navigational guidance with lane-level granularity. The mobile computing device may be configured to measure and transmit its respective traffic data, which may include an indication of a vehicle road lane in which a vehicle is currently travelling, the speed of the vehicle driving in this road lane, and/or an indication of how long it takes for the vehicle to pass through various intersections in various lanes. The traffic data may be transmitted from several mobile computing devices to a traffic aggregation service, which may calculate an average vehicle speed and average intersection timing on a per-road lane basis. The traffic service may broadcast the averaged data to one or more mobile computing devices configured to receive this information. The mobile computing devices may use the averaged data to optimize routing and/or to improve the accuracy in which route driving times are calculated.	[US 2017/0089717]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
09/10/2021